DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 Line 8: The recitation “axis” should be amended to --axial--.
Claim 1 Line 12: The recitation “configured” should be amended to --configured such--.
Claim 1 Line 12: The recitation “portion with” should be amended to --portion, with--.
Claim 1 Line 13: The recitation “toward” should be amended to --moving toward--.
Claim 1 Line 13: The recitation “portion is” should be amended to --portion, is--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiss (US 2,701,478).
Regarding Claim 1, Reiss discloses a drive device (see Title, disclosing an actuator) comprising: 
A housing (1) having a first connecting portion (10) connected to a first base body (see Fig. 5, showing a connection to an interior portion of an aircraft).
A drive portion (6) provided in the housing (see Fig. 1).
A spindle member (50) to rotate by driving of the drive portion (see Fig. 1, showing that the spindle member is coupled to the drive portion, which is a worm wheel, and that driving of the worm wheel will cause rotation of the spindle member).
A nut member (16) screwed with the spindle member (see Fig. 2, showing a threaded engagement between the spindle and the nut). 
A moving member (13, 14) coupled to the nut member (see Fig. 2, showing that the nut is coupled to the moving member through a plate 18 and screws 17).
Wherein the drive device has a rotation regulating portion (26, 27) which suppresses rotation of the nut member to move the nut member in an axis direction of the spindle member (see Figs. 2 and 3; see also Col. 2 Lines 5-9, disclosing a channel way and key for preventing rotation while allowing axial movement).
The moving member has a second connecting portion (10) connected to a second base body (see Fig. 5, showing a wheel of the aircraft), and a fragile portion (19, 20) to be broken by a predetermined force being weaker than a force required to break the nut member (see Col. 1 Lines 68-75, disclosing that the fragile portion is a clutching mechanism made up of steel balls that are spring biased into depressions on the outer surface of the nut; see also Col. 2 Lines 39-46, disclosing that when a predetermined torque is exceeded, that the clutching mechanism breaks the connection between the nut and the moving member to prevent shearing or breaking of parts; accordingly, the fragile portion is considered to be broken since it allows for nut to turn freely relative to the moving member). 
The fragile portion is configured that a fracture portion (13, 19, 20) with which the nut member is pressable (see Fig. 3, showing that springs 20 press the balls 19 of the fracture portion into the nut member, and accordingly the nut member presses back against the facture portion) by the moving member toward the drive portion is formable when the fragile portion is broken (see Fig. 2, showing that when the connection is broken, and therefore the “fragile portion is broken”, the steel balls are forced up into cylindrical passages against springs, and that these springs push the steel balls radially back inwards towards the nut, and since the driving portion is radially inward of the moving portion, the springs are pressing the steel balls radially towards the drive portion).
Regarding Claim 2, Reiss further discloses the drive device according to claim 1, wherein the moving member is substantially cylindrically shaped (see Figs. 1 and 5, showing a hollow cylindrical shape), and the fracture portion is substantially annular shaped (see Figs. 2 and 3, showing that element 13 of the fracture portion is ring shaped, and accordingly is annular shaped).
Regarding Claim 3, Reiss further discloses the drive device according to claim 1, wherein 
The spindle member has a coming-off stopper portion (25) at a tip (24) of the spindle member (see Fig. 1).
The moving member has an engaging portion (13) provided at a side of the tip of the spindle member with respect to the fragile portion (see Fig. 1, showing that when the driving device is fully extended, the tip portion which functions as an end shop abuts the nut adjacent to the engaging portion of the moving member), the engaging portion being engageable with the coming-off stopper portion (see Fig. 1, showing that when the driving device is fully extended the engaging portion engages with the coming-off stopper portion through the nut directly engaging the tip of the spindle which is connecting to the coming-off stopper portion).
Regarding Claim 4, Reiss further discloses the drive device according to claim 2, wherein 
The spindle member has a coming-off stopper portion (25) at a tip (24) of the spindle member (see Fig. 1). 
The moving member has an engaging portion (13) provided at a side of the tip of the spindle member with respect to the fragile portion (see Fig. 1, showing that when the driving device is fully extended, the tip portion which functions as an end shop abuts the nut adjacent to the engaging portion of the moving member), the engaging portion being engageable with the coming-off stopper portion (see Fig. 1, showing that when the driving device is fully extended the engaging portion engages with the coming-off stopper portion through the nut directly engaging the tip of the spindle which is connecting to the coming-off stopper portion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658